EXHIBIT 10.69


Freddie Mac Loan Number: 932599958
Property Name: Freight House Lofts at Stuart Hall




GUARANTY


MULTISTATE


(Revised 9-4-2015)




THIS GUARANTY (“Guaranty”) is entered into to be effective as of June 30, 2016,
by STEADFAST INCOME REIT, INC., a Maryland corporation (“Guarantor”,
collectively if more than one), for the benefit of BERKELEY POINT CAPITAL LLC, a
Delaware limited liability company (“Lender”).


RECITALS


A.
Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the "Loan Agreement"), SIR STUART HALL, LLC, a Delaware limited liability
company (“Borrower”) has requested that Lender make a loan to Borrower in the
amount of $162,200,000 (“Loan”). The Loan will be evidenced by a Multifamily
Note from Borrower to Lender dated effective as of the effective date of this
Guaranty (as amended, modified or supplemented from time to time, the “Note”).
The Note will be secured by a Multifamily Mortgage, Deed of Trust, or Deed to
Secure Debt dated effective as of the effective date of the Note (as amended,
modified or supplemented from time to time, the “Security Instrument”),
encumbering the Mortgaged Property described in the Loan Agreement.



B.
As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.



C.
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.



AGREEMENT


NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:



1.
Defined Terms. The terms “Indebtedness”, “Loan Documents”, and “Property
Jurisdiction”, and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.



2.
Scope of Guaranty.



(a)
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:



(i)
Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:



(A)
Guarantor guarantees a portion of the Indebtedness equal to 0% of the original
principal balance of the Note (“Base Guaranty”).



(B)
In addition to the Base Guaranty, Guarantor guarantees all other amounts for
which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of the
Note (provided, however, that Guarantor will have no liability for failure of
Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).



(C)
Guarantor guarantees all costs and expenses, including reasonable Attorneys’
Fees and Costs incurred by Lender in enforcing its rights under this Guaranty.



(ii)
Guarantor guarantees the full and prompt payment and performance of, and
compliance with, all of Borrower’s obligations under Sections 6.12, 10.02(b) and
10.02(d) of the Loan Agreement when due and the accuracy of Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement.



(iii)
Guarantor guarantees the full and prompt payment and performance of, and
compliance with, Borrower’s obligations under Section 6.09(e)(v) of the Loan
Agreement to the extent Property Improvement Alterations have commenced and
remain uncompleted.



(iv)
Reserved.



(v)
Reserved.





Guaranty - Multistate

--------------------------------------------------------------------------------




(b)
If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:



(i)
The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.     



(ii)
 For so long as the Base Guaranty remains in effect (there being no limit to the
duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.



(c)
If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.



(d)
If Guarantor is not liable for the entire Indebtedness, then all payments made
by Borrower with respect to the Indebtedness and all amounts received by Lender
from the enforcement of its rights under the Loan Agreement and the other Loan
Documents (except this Guaranty) will be applied first to the portion of the
Indebtedness for which neither Borrower nor Guarantor has personal liability.



3.        Additional Guaranty Relating to Bankruptcy.


(a)
Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:



(i)
Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.



(ii)
Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.





Guaranty - Multistate
 
Page 2




--------------------------------------------------------------------------------




(iii)
The Mortgaged Property or any part of the Mortgaged Property becomes an asset in
a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.



(iv)
An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.



(v)
An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.



(b)
For purposes of Section 3(a) the term “Related Party” will include all of the
following:



(i)
Borrower, any Guarantor or any SPE Equity Owner.



(ii)
Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor or any SPE Equity
Owner or any Person that has a right to manage Borrower, any Guarantor or any
SPE Equity Owner.



(iii)
Any Person in which Borrower, any Guarantor or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.



(iv)
Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.



(v)
Any Person in which any Person holding an interest in Borrower, any Guarantor or
any SPE Equity Owner also has any ownership interest.



(vi)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor or any SPE Equity Owner.







Guaranty - Multistate
Page 3




--------------------------------------------------------------------------------




(vii)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor or any SPE Equity Owner.



(c)
If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 3(a), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.



4.
Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor under
this Guaranty will survive any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
Security Instrument, and, in addition, the obligations of Guarantor relating to
Borrower’s representations and warranties under Section 5.05 of the Loan
Agreement, and Borrower’s obligations under Sections 6.12 and 10.02(b) of the
Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.



5.
Guaranty of Payment and Performance. Guarantor’s obligations under this Guaranty
constitute an unconditional guaranty of payment and performance and not merely a
guaranty of collection.



6.
No Demand by Lender Necessary; Waivers by Guarantor – All States Except
California. The obligations of Guarantor under this Guaranty must be performed
without demand by Lender and will be unconditional regardless of the
genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety, a guarantor, a borrower or a mortgagor. Guarantor hereby waives, to
the fullest extent permitted by applicable law, all of the following:



(a)
The benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that Guarantor’s obligations will not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.







Guaranty - Multistate
Page 4




--------------------------------------------------------------------------------




(b)
The benefits of any right of discharge under any and all statutes or other laws
relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.



(c)
Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.



(d)
All rights to cause a marshalling of the Borrower’s assets or to require Lender
to do any of the following:



(i)
Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).



(ii) 
Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.



(iii) 
Proceed against or exhaust any collateral held by Lender to secure the repayment
of the Indebtedness.



(iv)
Pursue any other remedy it may now or hereafter have against Borrower, or, if
Borrower is a partnership, any general partner of Borrower.

 
(e)
Any right to object to the timing, manner or conduct of Lender’s enforcement of
its rights under any of the Loan Documents.



(f)
Any right to revoke this Guaranty as to any future advances by Lender under the
terms of the Loan Agreement to protect Lender’s interest in the Mortgaged
Property.



7.
Modification of Loan Documents. At any time or from time to time and any number
of times, without notice to Guarantor and without affecting the liability of
Guarantor, all of the following will apply:



(a)
Lender may extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part.







Guaranty - Multistate
Page 5




--------------------------------------------------------------------------------




(b)
Lender may extend the time for Borrower’s performance of or compliance with any
covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance.



(c)
Lender may accelerate the Maturity Date of the Indebtedness as provided in the
Note, the Loan Agreement, or any other Loan Document.



(d)
Lender and Borrower may modify or amend the Note, the Loan Agreement, or any
other Loan Document in any respect, including an increase in the principal
amount.



(e)
Lender may modify, exchange, surrender or otherwise deal with any security for
the Indebtedness or accept additional security that is pledged or mortgaged for
the Indebtedness.

        
8.
Joint and Several Liability. The obligations of Guarantor (and each party named
as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:



(a)
Lender may bring suit against Guarantor, or any one or more of the parties named
as a Guarantor in this Guaranty, and any Other Guarantor, jointly and severally,
or against any one or more of them.



(b)
Lender may compromise or settle with Guarantor, any one or more of the parties
named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.



(c)
Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.



(d)
Lender may otherwise deal with Guarantor and any Other Guarantor, or any one or
more of them, in any manner.



No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.


9.
Limited Release of Guarantor Upon Transfer of Mortgaged Property.    If
Guarantor requests a release of its liability under this Guaranty in connection
with a Transfer which Lender has approved pursuant to Section 7.05(a) of the
Loan Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:







Guaranty - Multistate
Page 6




--------------------------------------------------------------------------------




(a)
If Borrower delivers to Lender a Clean Site Assessment, then Lender will release
Guarantor from all of Guarantor’s obligations except Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement with
respect to any loss, liability, damage, claim, cost or expense which directly or
indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer.



(b)
If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) of the Loan Agreement, then Lender will release Guarantor
from all of Guarantor’s obligations except for Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement.



10.
Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.



11.
Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.



12.
Preference. If any payment by Borrower is held to constitute a preference under
any applicable bankruptcy, insolvency, or similar laws, or if for any other
reason Lender is required to refund any sums to Borrower, such refund will not
constitute a release of any liability of Guarantor under this Guaranty. It is
the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.



13.
Financial Information and Litigation. Guarantor, from time to time upon written
request by Lender, will deliver to Lender (a) such financial statements as
Lender may reasonably require and (b) written updates on the status of all
litigation proceedings that were disclosed or should have been disclosed by
Guarantor to Lender as of the date of this Guaranty. If an Event of Default has
occurred and is continuing, Guarantor will deliver to Lender upon written
request copies of its state and federal tax returns.







Guaranty - Multistate
Page 7




--------------------------------------------------------------------------------




14.
Assignment. Lender may assign its rights under this Guaranty in whole or in part
and upon any such assignment, all the terms and provisions of this Guaranty will
inure to the benefit of such assignee to the extent so assigned. The terms used
to designate any of the parties in this Guaranty will be deemed to include the
heirs, legal representatives, successors and assigns of such parties, and the
term “Lender” will also include any lawful owner, holder or pledgee of the Note.



15.
Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.



16.
Governing Law. This Guaranty will be governed by and enforced in accordance with
the laws of the Property Jurisdiction, without giving effect to the choice of
law principles of the Property Jurisdiction that would require the application
of the laws of a jurisdiction other than the Property Jurisdiction.



17.
Jurisdiction; Venue. Guarantor agrees that any controversy arising under or in
relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which will
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.



18.
Guarantor’s Interest in Borrower. Guarantor represents to Lender that Guarantor
has a direct or indirect ownership or other financial interest in Borrower
and/or will otherwise derive a material financial benefit from the making of the
Loan.



19.
Reserved.



20.
Reserved.



21.
Reserved.







Guaranty - Multistate
Page 8




--------------------------------------------------------------------------------




22.
Reserved.



23.
Reserved.



24.
Reserved.



25.
State-Specific Provisions. N/A



26.
Community Property Provision.



Not applicable.


27.
WAIVER OF TRIAL BY JURY.



(a)
GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.



(b)
GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



28.
Attached Riders. The following Riders, if marked with an “X” in the space
provided, are attached to this Guaranty:



|__|    None


|__|    Material Adverse Change Rider


|__|    Minimum Net Worth/Liquidity Rider


|X|    Other:


Term of Existence of Guarantor Expiring Prior to Maturity Date
Additional Provisions – Sale or Securitization of Loan


29.
Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:



| |    Exhibit A    Modifications to Guaranty




Guaranty - Multistate
Page 9




--------------------------------------------------------------------------------












(Remainder of page intentionally left blank; signature pages follow.)






Guaranty - Multistate
Page 10




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Guarantor intends that this Guaranty will be deemed
to be signed and delivered as a sealed instrument.






GUARANTOR:
 
 
STEADFAST INCOME REIT, INC. 
a Maryland corporation
 
 
By: _/s/ Kevin J. Keating____________ (SEAL)
             Kevin J. Keating
             Treasurer





[stuartgurnotary.jpg]




Guaranty - Multistate
Page 11




--------------------------------------------------------------------------------








(a)
Name and Address of Guarantor



Name:        Steadfast Income REIT, Inc.
Address:    c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Attention:  Ana Marie del Rio, General Counsel


                


(b)
Guarantor represents and warrants that Guarantor is:

[____] single
[____] married
[X] an entity


(c)    Guarantor represents and warrants that Guarantor’s state of residence is
N/A












Guaranty - Multistate
Page 12




--------------------------------------------------------------------------------





RIDER TO GUARANTY


TERM OF EXISTENCE OF GUARANTOR EXPIRING PRIOR TO MATURITY DATE


(Revised 8-31-2015)


The following changes are made to the Guaranty which precedes this Rider:


A.    Section 22 is deleted and replaced with the following:


22.
Term of Existence.



(a)
At least 6 months prior to the expiration of its term of existence (“Term”),
Guarantor must do one of the following (“Fund Expiration Alternatives”):



(i)
Guarantor must extend its Term to a date that is no earlier than 6 months after
the Maturity Date (“Extension”) and provide Lender with Notice of the Extension.



(ii)
Guarantor must cause one or more natural persons or entities who individually or
collectively, as applicable, is/are acceptable to Lender, in its sole
discretion, to execute and deliver to Lender a guaranty in the same form as this
Guaranty, without any cost or expense to Lender. If the replacement Guarantor is
an entity other than a publicly-held REIT, the replacement Guaranty must be
modified to include Freddie Mac’s standard form Minimum Net Worth/Liquidity
Rider to Guaranty reflecting a minimum net worth requirement of $10,000,000 and
a minimum required liquidity of $1,620,000.



(iii)
Guarantor must deliver to Lender a letter of credit (“Term Extension Letter of
Credit”) or other collateral acceptable to Lender, in its discretion, as
collateral security for the Loan. If Guarantor delivers a letter of credit, the
letter of credit must meet the following conditions:



(A)
It must satisfy the requirements for Letters of Credit set forth in Section
11.15 of the Loan Agreement.



(B)
It must be in the amount of $1,620,000.





Rider to Guaranty Term of Existence
Page 1
Of Guarantor Expiring Prior to Maturity Date
 




--------------------------------------------------------------------------------




(b)
If Guarantor provides the Term Extension Letter of Credit, Guarantor must ensure
that the Term Extension Letter of Credit remains in force and effect until the
Maturity Date. Guarantor must continuously renew the Term Extension Letter of
Credit not later than 30 days prior to the then expiration of the Term Extension
Letter of Credit, or Lender may draw upon the Term Extension Letter of Credit as
if an Event of Default had occurred.



(c)
The Lender will hold the Term Extension Letter of Credit or the proceeds until
(i) such time as there is a claim against the Guarantor in which case Lender
will be entitled to draw on the Term Extension Letter of Credit and apply the
proceeds to such claim, or (ii) the Loan is paid in full. The Term Extension
Letter of Credit or other collateral delivered by Guarantor to Lender shall be
drawn upon and the proceeds thereof applied only to satisfy Guarantor’s
obligations under this Guaranty.



(d)
The requirement to provide a Term Extension Letter of Credit is in addition to,
and not in substitution for, any requirement to provide a letter of credit
pursuant to the Minimum Net Worth/Liquidity Rider to Guaranty, if applicable.



(e)
If Guarantor fails to exercise one of the Fund Expiration Alternatives at least
6 months prior to the expiration of the Term (“Term Expiration Date”), Guarantor
must deliver to Lender monthly financial statements (each a “Guarantor Financial
Statement”) in the form required under Section 6.07(f) of the Loan Agreement.



(i)
Guarantor must begin delivering the Guarantor Financial Statement on the first
day of the month which is 6 months prior to the Term Expiration Date and
continue delivering the Guarantor Financial Statement on the first day of every
month thereafter until Guarantor exercises one of the Fund Expiration
Alternatives. The Guarantor Financial Statement must demonstrate a net worth and
liquidity that are acceptable to Lender.



(ii)
Guarantor must exercise one of the Fund Expiration Alternatives prior to the
Term Expiration Date. However, if a Guarantor Financial Statement indicates that
Guarantor’s net worth or liquidity is unacceptable to Lender, upon Notice from
Lender, Guarantor must immediately exercise one of the Fund Expiration
Alternatives.





Rider to Guaranty Term of Existence
Page 2
Of Guarantor Expiring Prior to Maturity Date
 




--------------------------------------------------------------------------------




(iii)
The Guarantor’s requirements to deliver the Guarantor Financial Statements is in
addition to any other requirements set forth in the Loan Documents requiring
Guarantor to deliver any financial information (including the Guarantor’s
requirements regarding financial covenants set forth in Section 20).







Rider to Guaranty Term of Existence
Page 3
Of Guarantor Expiring Prior to Maturity Date
 




--------------------------------------------------------------------------------





RIDER TO GUARANTY


ADDITIONAL PROVISIONS – SALE OR SECURITIZATION OF LOAN


(Revised 2-19-2016)


The following changes are made to the Guaranty which precedes this Rider:


A.    Section 23 is deleted and replaced with the following:


23.
Disclosure of Information.



(a)
Guarantor acknowledges as follows:



(i)
Lender may provide to third parties with an existing or prospective interest in
the servicing, enforcement, evaluation, performance, ownership, purchase,
participation, or Securitization (if applicable) of the Loan, including any of
the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner, or any Guarantor, as Lender determines
necessary or desirableprovided that (A) the information contained in such
disclosures is limited to information that is reasonably necessary in connection
with the sale or Securitization at issue and is consistent with standard
industry practices, and (B) such disclosures do not cause Borrower, Guarantor,
any SPE Equity Owner or any Affiliate of any of the foregoing to be in breach of
any Securities Laws or require any such party to make any additional disclosures
under Securities Laws.



(ii)
The information specified in Section 23(a)(i) may be included in one or more
Disclosure Documents and also may be included in any filing with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amendedSecurities Laws provided that
such disclosures do not cause Borrower, Guarantor, any SPE Equity Owner or any
Affiliate of any of the foregoing to be in breach of any Securities Laws or
require any such party to make any additional disclosures under Securities Laws.



(b)
To the fullest extent permitted under applicable law, Guarantor irrevocably
waives all rights, if any, to prohibit the disclosure of any information
described in Section 23(a), including any right of privacy.



(c)
For purposes of this Guaranty, the following terms have the meanings indicated
below:





Rider to Guaranty
Page 1
Additional Provisions – Sale or Securitization of Loan
 




--------------------------------------------------------------------------------




“Disclosure Document” means any disclosure document in connection with a
Securitization (if applicable) or syndication of participation interests,
including a prospectus, prospectus supplement, offering memorandum, private
placement memorandum or similar document.


“Securities Laws” means, collectively, the United States Securities Act of 1933,
the United States Securities Exchange Act of 1934 and any applicable state
securities or blue sky laws, in each case as amended from time to time, together
with the rules and regulations promulgated thereunder.


“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC trust.


B.
Section 24 is deleted and replaced with the following:



24.
Lender’s Rights to Sell or Securitize.



Guarantor acknowledges that Lender, and each successor to Lender’s interest, may
(without prior Notice to Guarantor or Guarantor’s prior consent), sell or grant
participations in the Loan (or any part of the Loan), sell or subcontract the
servicing rights related to the Loan, securitize the Loan or place the Loan in a
trust. Subject to the terms of Section 23 above, Guarantor, at its expense,
agrees to cooperate with all reasonable requests of Lender in connection with
any of the foregoing, including taking each of the following actions:


(a)
Reviewing information contained in any Disclosure Document, providing regarding
any of the following:



(i)
Borrower.



(ii)
SPE Equity Owner.



(iii)
Guarantor.



(iv)
Affiliates of Borrower, SPE Equity Owner, or Guarantor.



(v)
Property Manager.



(vi)
Mortgaged Property.



(b)
Providing a Guarantor’s estoppel, and entering into an indemnification agreement
with Lender and any Indemnified Party of any Securitization that includes the
Loan confirming Guarantor’s obligations under this Guaranty.



(c)
Providing such other information about Guarantor as Lender may require for
Lender’s offering materials, including the information required by Section 13 of
this Guaranty.



Rider to Guaranty
Page 2
Additional Provisions – Sale or Securitization of Loan
 




--------------------------------------------------------------------------------





EXHIBIT A


MODIFICATIONS TO GUARANTY




The following modifications are made to the text of the Guaranty that precedes
this Exhibit:


None.


Guaranty - Multistate
Exhibit A - 1


